Dismissed and Memorandum Opinion filed September 16, 2014.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-14-00608-CR

                        MICHAEL MORALES, Appellant

                                        V.
                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 177th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1379169

                 MEMORANDUM                      OPINION


      Appellant was indicted for indecency with a child. Pursuant to a charge
bargain, the State agreed to dismiss two pending charges in exchange for
appellant’s guilty plea and waiver of right to appeal. The trial court sentenced
appellant to fifteen years in prison. Appellant filed a pro se notice of appeal. We
dismiss the appeal.
      Because this is a charge-bargain case, appellant has the right to appeal under
Texas Rule of Appellate Procedure 25.2(a)(2), only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after receiving the
trial court’s permission to appeal. Kennedy v. State, 297 S.W.3d 338, 340–41 (Tex.
Crim. App. 2009); see also Shankle v. State, 119 S.W.3d 808, 812–13 (Tex. Crim.
App. 2003) (holding that charge bargain that “effectively puts a cap on
punishment” is a bargain governed by rule of appellate procedure 25.2(a)(2)). The
record does not reflect the trial court’s permission to appeal or any pretrial motions
that could be appealed.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right to appeal. See Tex. R. App.
P. 25.2(a)(2). The trial court’s certification is included in the record on appeal. See
Tex. R. App. P. 25.2(d).

      Accordingly, we dismiss the appeal.



                                              PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2